Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed December 11, 2020. 

Amendments
           Applicant's amendments, filed December 11, 2020, is acknowledged. Applicant has cancelled Claims 1-20, and added new claims, Claims 21-36.
	Claims 21-36 are pending and under consideration. 

Priority
This application is a continuation of application 16/191,709 filed on November 15, 2018, now U.S. Patent 10,781,430, which is a continuation of application 15/122,853 filed on August 31, 2016, now U.S. Patent 10,167,454, which is a 371 of PCT/US2015/19513 filed on March 9, 2015. Applicant’s claim for the benefit of a prior-filed application provisional application 61/950,157, filed on March 9, 2014 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Applicant has filed Information Disclosure Statements on October 19, 2020, February 19, 2021, and July 9, 2021 that have been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action.

The Examiner cites below Applicant's own prior art, not cited in an IDS, to wit: 
Flotte et al (Molecular Therapy 18(3): 594-600, 2010). 
	Applicant is reminded of their duty to disclose information material to patentability. See MPEP §2001 and 37 C.F.R. 1.56.

Pursuant to the Paperwork Reduction Act of 1995 (44 U.S.C. 3501 et seq.), a copy of the Applicant's own publication(s) are not provided with the instant Office Action because it is presumed that Applicant has a copy of their own publications, as such is routine practice in the art, and that Applicant has provided their representative with a copy of said publications to establish a prosecution record. 

Claim Objections
1. 	Claim 35 is objected to because of the following informalities: 
Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). See MPEP §608.01(m). See Claim 24, for example.
	Appropriate correction is required. 

2. 	Claims 21 and 24 are objected to because of the following informalities: 
Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). See MPEP §608.01(m). The ‘wherein’ clauses should be separated by line indentation.
	Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3. 	Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
	Claim 24 recites wherein the hOTC nucleic acid sequence is at least 96% identical to SEQ ID NO:5. 
	Claim 27 recites wherein the hOTC nucleic acid sequence comprises a heterologous transit sequence (syn. leader peptide) substituted for the native transit sequence (nucleotides 1-96, encoding amino acids 1-32 of SEQ ID NO:2). 
	Claim 27 fails to further limit Claim 24 because replacement of nucleotides 1-96 with a different transit sequence would yield nucleic acids that fall outside of (91% identity) the requirement of being at least 96% identical to SEQ ID NO:5.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4. 	Claims 21-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,890,365 in view of Aguilar-Cordova (U.S. 2006/0057553), Wang et al (Gene Therapy 19(4): 404-410, 2012; available online August 18, 2011; Applicant’s own work, of record in IDS; hereafter Wang-1), Wang et al (PNAS 96: 3906-3910, 1999; Applicant’s own work, of record in IDS; hereafter Wang-2), and Flotte et al (Molecular Therapy 18(3): 594-600, 2010; Applicant’s own work; not cited in an IDS). 
With respect to Claims 21-22 and 25-26, ‘365 claims (claims 1 and 12) a non-viral carrier comprising a nucleic acid encoding SEQ ID NO:5, SEQ ID NO:6, or SEQ ID NO:11, which is 100% identical to instant SEQ ID NO:5, wherein the non-viral carrier is a plasmid (claim 11).
With respect to Claim 23, ‘365 claims (claim 3) wherein the hOTC nucleic acid sequence is a DNA sequence of SEQ ID NO:3.
‘365 claims (claims 5-6) wherein the hOTC nucleic acid sequence is an RNA sequence of SEQ ID NO:10 or 12, as would be expressed from the instant vector.
While ‘365 claims the nucleic acid molecule may be delivered via a non-viral carrier, such as liposomes (claim 13), ‘365 does not claim the non-viral carrier comprising the nucleic acid encoding SEQ ID NO:4, SEQ ID NO:5, nor SEQ ID NO:11 is/are contained within a recombinant viral vector. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 24, Aguilar-Cordova is considered relevant prior art for having disclosed that gene therapy vectors, e.g. for the treatment of OTC deficiencies [0003, 41], were previously recognized by the ordinary artisan to be delivered to the patient via viral vectors, such as adeno-associated viruses, or via liposomes [0004, 173].
Furthermore, Wang-1 is considered relevant prior art for having taught the use of a rAAV vector comprising a nucleic acid encoding OTC. 
‘365 claims (claim 15) a method for delivering OTC to a subject in need thereof and/or for treating OTC deficiency in a subject, the method comprising the step of delivering to the subject in need a recombinant nucleic acid vector encoding SEQ ID NO:5. 
Wang-1 taught a method for delivering OTC to a subject in need thereof and/or for treating OTC deficiency in a subject, the method comprising the step of delivering to the subject in need a recombinant nucleic acid vector encoding OTC (entire paper).
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first therapeutic nucleic acid delivery vehicle, e.g. a non-viral carrier such as a liposome, as claimed in ‘365, with a second therapeutic nucleic acid delivery vehicle, to wit, a viral vector such as rAAV, as disclosed by Aguilar-Cordova and successfully demonstrated by Applicant (Wang-1), with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first therapeutic nucleic acid delivery vehicle, e.g. a non-viral carrier such as a liposome, with a second therapeutic nucleic acid delivery vehicle, to wit, a viral vector such as rAAV, because those of ordinary skill in the art have long-recognized and routinely practiced using viral vectors to deliver gene therapies as a substitutable alternative to liposome or naked plasmid delivery. 
With respect to Claim 27, ‘365 claims (claim 7) wherein the hOTC native transit sequence is replaced with a heterologous transit sequence. 
With respect to Claims 28-29, ‘365 claims (claims 8-10) wherein the expression control sequences comprise a liver-specific promoter, wherein the liver-specific promoter is a thyroxin-binding globulin (TBG) promoter or a lymphocyte-specific protein 1 (LSP1) promoter (claim 9).
Wang-1 taught the use of the lymphocyte-specific protein 1 (LSP1) promoter operably linked to the OTC transgene (pg 3, liver-specific promoters).
Wang-2 taught the use of the lymphocyte-specific protein 1 (LSP1) promoter operably linked to the transgene (pg 3906, col. 1, liver-specific promoters).
With respect to Claim 30, ‘365 claims (claim 10) wherein the nucleic acid further comprises one or more of an intron, a Kozak sequence, a poly A, and a post-transcriptional regulatory element. 
Wang-1 taught herein the nucleic acid further comprises one or more of an intron, a Kozak sequence, a poly A, and a post-transcriptional regulatory element (Figure 1). 
Wang-2 taught herein the nucleic acid further comprises one or more of an intron, a Kozak sequence, a poly A, and a post-transcriptional regulatory element (Figure 1). 
With respect to Claim 32, Wang-1 taught wherein the expression control sequences further comprise one or multiple copies of an enhancer (pg 3, last ¶, “alpha1-antitrypsin enhancer”).
Wang-2 taught wherein the expression control sequences further comprise one or multiple copies of an enhancer (pg 3906, col. 2, “two copies of alpha1-microglobin/bikunin alpha1-enhancer”).
With respect to Claim 33, Wang-2 taught wherein the expression control sequences further comprise one or multiple copies of an enhancer (pg 3906, col. 2, “two copies of alpha1-microglobin/bikunin alpha1-enhancer”).
With respect to Claim 31, Wang-1 taught wherein the viral vector is a rAAV vector comprising an AAV capsid which has packaged therein a nucleic acid sequence comprising at least one inverted terminal repeat (ITR) sequence (pg 6, Materials and Methods).
Wang-2 taught wherein the viral vector is a rAAV vector comprising an AAV capsid which has packaged therein a nucleic acid sequence comprising at least one inverted terminal repeat (ITR) sequence (pg 3906, col. 2, Materials and Methods).
With respect to Claim 35, Wang-1 taught wherein the 5’ ITR sequence is from AAV2 and in which the D-sequence and terminal resolution site are deleted, and wherein the 3’ ITR is from AAV2 (pg 6, Vector construction). 
With respect to Claims 34 and 36, Flotte et al (Applicant’s own work) evidences that those of ordinary skill in the art have long-recognized that rAAV virions are packaged using producer cells or packaging cells (pg 597, col. 1, Materials and Methods). 
Thus, the instant claims are considered to be an obvious variant of the non-viral carrier comprising the nucleic acid molecule encoding SEQ ID NO:5, or at least 99% identity to SEQ ID NO:5.

5. 	Claims 21-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No 10,167,454 in view of Wang et al (Gene Therapy 19(4): 404-410, 2012; available online August 18, 2011; Applicant’s own work, of record in IDS; hereafter Wang-1), Wang et al (PNAS 96: 3906-3910, 1999; Applicant’s own work, of record in IDS; hereafter Wang-2), and Flotte et al (Molecular Therapy 18(3): 594-600, 2010; Applicant’s own work; not cited in an IDS). Although the claims at issue are not identical, they are not patentably distinct from each other. 
With respect to Claims 21-22 and 25-26, ‘454 claims (claims 1-2, 10, 15-16, and 24-27) a recombinant viral vector comprising a nucleic acid encoding SEQ ID NO:5, which is 100% identical to instant SEQ ID NO:5, a nucleic acid sequence that is at least 99% identical to SEQ ID NO:5, or SEQ ID NO:4, which is 99.9% identical to SEQ ID NO:5 (search results available in SCORE).
With respect to Claims 23 and 26, ‘454 claims (claims 2 and 15) wherein the hOTC nucleic acid sequence is a DNA sequence of SEQ ID NO:4.
With respect to Claim 27, ‘454 claims (claim 16) wherein the hOTC native transit sequence is replaced with a heterologous transit sequence. 
With respect to Claims 28-29, ‘454 claims (claim 6) wherein the liver-specific promoter is a thyroxin-binding globulin (TBG) promoter or a lymphocyte-specific protein 1 (LSP1) promoter.
Wang-1 taught the use of the lymphocyte-specific protein 1 (LSP1) promoter operably linked to the OTC transgene (pg 3, liver-specific promoters).
Wang-2 taught the use of the lymphocyte-specific protein 1 (LSP1) promoter operably linked to the transgene (pg 3906, col. 1, liver-specific promoters).
With respect to Claim 30, ‘454 claims (claim 7) wherein the nucleic acid further comprises one or more of an intron, a Kozak sequence, a poly A, and a post-transcriptional regulatory element. 
Wang-1 taught herein the nucleic acid further comprises one or more of an intron, a Kozak sequence, a poly A, and a post-transcriptional regulatory element (Figure 1). 
Wang-2 taught herein the nucleic acid further comprises one or more of an intron, a Kozak sequence, a poly A, and a post-transcriptional regulatory element (Figure 1). 
With respect to Claim 32, ‘454 claims (claim 1 and 10) the nucleic acid further comprises expression control sequences. 
Wang-1 taught wherein the expression control sequences further comprise one or multiple copies of an enhancer (pg 3, last ¶, “alpha1-antitrypsin enhancer”).
Wang-2 taught wherein the expression control sequences further comprise one or multiple copies of an enhancer (pg 3906, col. 2, “two copies of alpha1-microglobin/bikunin alpha1-enhancer”).
With respect to Claim 33, Wang-2 taught wherein the expression control sequences further comprise one or multiple copies of an enhancer (pg 3906, col. 2, “two copies of alpha1-microglobin/bikunin alpha1-enhancer”).
With respect to Claim 31, ‘454 claims (claim 8) wherein the viral vector is a rAAV vector comprising an AAV capsid which has packaged therein a nucleic acid sequence comprising at least one inverted terminal repeat (ITR) sequence. 
Wang-1 taught wherein the viral vector is a rAAV vector comprising an AAV capsid which has packaged therein a nucleic acid sequence comprising at least one inverted terminal repeat (ITR) sequence (pg 6, Materials and Methods).
Wang-2 taught wherein the viral vector is a rAAV vector comprising an AAV capsid which has packaged therein a nucleic acid sequence comprising at least one inverted terminal repeat (ITR) sequence (pg 3906, col. 2, Materials and Methods).
With respect to Claim 35, ‘454 claims (claims 12-14) wherein the 5’ ITR sequence is from AAV2 and in which the D-sequence and terminal resolution site are deleted, and wherein the 3’ ITR is from AAV2 (pg 6, Vector construction). 
Wang-1 taught wherein the 5’ ITR sequence is from AAV2 and in which the D-sequence and terminal resolution site are deleted, and wherein the 3’ ITR is from AAV2 (pg 6, Vector construction). 
With respect to Claims 34 and 36, Flotte et al (Applicant’s own work) evidences that those of ordinary skill in the art have long-recognized that rAAV virions are packaged using producer cells or packaging cells (pg 597, col. 1, Materials and Methods). 
Thus, the instant claims are anticipated by and/or obvious variants of the recombinant viral vectors patented in ‘454. 

6. 	Claims 21-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No 10,781,430 in view of Wang et al (Gene Therapy 19(4): 404-410, 2012; available online August 18, 2011; Applicant’s own work, of record in IDS; hereafter Wang-1), Wang et al (PNAS 96: 3906-3910, 1999; Applicant’s own work, of record in IDS; hereafter Wang-2), and Flotte et al (Molecular Therapy 18(3): 594-600, 2010; Applicant’s own work; not cited in an IDS). Although the claims at issue are not identical, they are not patentably distinct from each other. 
With respect to Claims 21-26, ‘430 claims a recombinant viral vector comprising a nucleic acid encoding SEQ ID NO:5, which is 100% identical to instant SEQ ID NO:5, a nucleic acid sequence that is at least 99% identical to SEQ ID NO:5, or SEQ ID NO:4, which is 99.9% identical to SEQ ID NO:5 (search results available in SCORE).
With respect to Claims 28-29, ‘430 claims (claims 7 and 15) wherein the liver-specific promoter is a thyroxin-binding globulin (TBG) promoter or a lymphocyte-specific protein 1 (LSP1) promoter.
Wang-1 taught the use of the lymphocyte-specific protein 1 (LSP1) promoter operably linked to the OTC transgene (pg 3, liver-specific promoters).
Wang-2 taught the use of the lymphocyte-specific protein 1 (LSP1) promoter operably linked to the transgene (pg 3906, col. 1, liver-specific promoters).
With respect to Claim 30, ‘430 claims (claim 8) wherein the nucleic acid further comprises one or more of an intron, a Kozak sequence, a poly A, and a post-transcriptional regulatory element. 
Wang-1 taught herein the nucleic acid further comprises one or more of an intron, a Kozak sequence, a poly A, and a post-transcriptional regulatory element (Figure 1). 
Wang-2 taught herein the nucleic acid further comprises one or more of an intron, a Kozak sequence, a poly A, and a post-transcriptional regulatory element (Figure 1). 
With respect to Claim 32, ‘430 claims (claims 3, 6, and 16) the nucleic acid further comprises expression control sequences. 
Wang-1 taught wherein the expression control sequences further comprise one or multiple copies of an enhancer (pg 3, last ¶, “alpha1-antitrypsin enhancer”).
Wang-2 taught wherein the expression control sequences further comprise one or multiple copies of an enhancer (pg 3906, col. 2, “two copies of alpha1-microglobin/bikunin alpha1-enhancer”).
With respect to Claim 33, ‘430 claims (claim 7) wherein the expression control sequences further comprise one or multiple copies of an enhancer, the alpha1-microglobin/bikunin alpha1-enhancer”).
Wang-2 taught wherein the expression control sequences further comprise one or multiple copies of an enhancer (pg 3906, col. 2, “two copies of alpha1-microglobin/bikunin alpha1-enhancer”).
With respect to Claim 31, ‘430 claims (claim 9) wherein the viral vector is a rAAV vector comprising an AAV capsid which has packaged therein a nucleic acid sequence comprising at least one inverted terminal repeat (ITR) sequence. 
Wang-1 taught wherein the viral vector is a rAAV vector comprising an AAV capsid which has packaged therein a nucleic acid sequence comprising at least one inverted terminal repeat (ITR) sequence (pg 6, Materials and Methods).
Wang-2 taught wherein the viral vector is a rAAV vector comprising an AAV capsid which has packaged therein a nucleic acid sequence comprising at least one inverted terminal repeat (ITR) sequence (pg 3906, col. 2, Materials and Methods).
With respect to Claim 35, ‘430 claims (claim 11) wherein the 5’ ITR sequence is from AAV2 and in which the D-sequence and terminal resolution site are deleted, and wherein the 3’ ITR is from AAV2 (pg 6, Vector construction). 
Wang-1 taught wherein the 5’ ITR sequence is from AAV2 and in which the D-sequence and terminal resolution site are deleted, and wherein the 3’ ITR is from AAV2 (pg 6, Vector construction). 
With respect to Claims 34 and 36, Flotte et al (Applicant’s own work) evidences that those of ordinary skill in the art have long-recognized that rAAV virions are packaged using producer cells or packaging cells (pg 597, col. 1, Materials and Methods). 
Thus, the instant claims are anticipated by and/or obvious variants of the recombinant viral vectors patented in ‘430.

Conclusion
7. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1631



/KEVIN K HILL/Primary Examiner, Art Unit 1631